DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11,14-17, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (U.S. 2017/0136614).
In regards to claim 1. Takeda discloses a cooling device (at least paragraph 10) for a hand-held power tool (fig. 1), comprising: a first air guide channel (between housing 61 and housing 4 see at least paragraph 38) configured to guide a first airflow (25); and a first air inlet opening (48) configured to guide the first airflow into a housing (4) of the hand-held power tool, the first airflow guided by the first air inlet opening and the first air guide channel (the air inlet openings 48 and guide channel section 25a) such that the first airflow extends from the first air inlet opening in a direction substantially perpendicular to a main direction of extend of the housing (illustrated in fig. 2 the airflow from the air inlets 48 to the channel section 25a would be perpendicular to the main extent of the tool before the airflow changes into channel sections 25b, 25c, and 25d)  to a side of the housing opposite the first air inlet opening (as illustrated in at least fig. 2 air 25 starting at inlet 48 and exist at 3c opening 48 faces away from the outlet 3c).
In regards to claim 2. Takeda discloses The cooling device according to claim 1, Takeda further discloses wherein the first air guide channel is connected to the first air inlet opening (see at least fig. 2 at paragraph 38).
In regards to claim 3. Takeda discloses The cooling device according to claim 1, Takeda further discloses further comprising a sealing element (61) configured to delimit the first air guide channel (see at least paragraph 46 the sealing element 61 seals the electronic element from direct contact with the cooling wind which may have moisture thus element 61 seals the electronics).
In regards to claim 4. Takeda discloses The cooling device according to claim 1, Takeda further discloses an electronics unit (65) configured to control the hand-held power tool by one or more of open-loop control and closed-loop control, the electronics unit delimiting the first air guide channel (see at least paragraph 35 additionally because housing 61 is part of the electronic unit the electronic unit delimits the bonds of the air guide channels.).
In regards to claim 5. Takeda discloses The cooling device according to claim 1, Takeda further discloses a first air routing opening (21b) arranged in an inner region of the housing and surrounded by the housing (see at least paragraph 38).
In regards to claim 6. Takeda discloses The cooling device according to claim 5, Takeda further discloses wherein the first air routing opening is arranged on the side of the housing opposite the first air inlet opening (see at least fig. 2 and paragraph 38).
In regards to claim 7. Takeda discloses The cooling device according to claim 5, Takeda further discloses wherein the first air inlet opening is fluidically connected to the first air routing opening (see at least fig. 2 air path 25).
In regards to claim 8. Takeda discloses The cooling device according to claim 1, Takeda further discloses a second air inlet opening (49) configured to form a second airflow (26) in the housing, and a second air guide channel configured to guide the second airflow (see at least paragraph 38 the path formed between housing 61 and housing 4 on the lower portion as illustrated in fig. 2).
In regards to claim 9. Takeda discloses The cooling device according to claim 8, Takeda further discloses wherein the second air inlet opening is arranged on the side of the housing opposite the first air inlet opening (illustrated in at least fig. 2 opening 48 and 49 are on opposite sides of the housing).
In regards to claim 11. Takeda discloses The cooling device according to claim 8, Takeda further discloses an air guide plate (61, the outside of periphery of housing 61 is planer in the horizontal direction or the direction of air flow, the housing 61 is a cylindrical plate encompassing the electronic control circuit 65) configured to delimit one or more of the first air guide channel and the second air guide channel (housing 61 separates the two path see at least paragraph 38 which specifically states “Then, the wind is discharged outside from the outer circumferential part of the cooling fan 20, as indicated by an arrow sign 26i, through a through hole 21c formed at the bearing holder 21, as indicated by an arrow sign 26j. Here, the air flow indicated by the arrow signs 26b to 25g and 26b to 26i is not specifically separated. The air sucked from the ventilating windows 48 and 49 are mixed to flow along the wind path from the leeward side toward the windward side.” As such the air paths 25 and 26 are separated until reaching the cooling fan.)).
In regards to claim 14. Takeda discloses The cooling device according to claim 8, Takeda further discloses an electronics unit (65) configured to control the hand-held power tool by one or more of open-loop control and closed-loop control,  (see at least paragraph 35) wherein: the electronics unit has a cooling element (switching element 66 include heat dissipation structure for cooling paragraph 35) configured to cool the electronics unit, the cooling element delimits one or more of the first air guide channel and the second air guide channel, and one or more of the first airflow and the second airflow flows around the cooling element (as stated the heat dissipation structure is disposed on the leeward side with respect to ventilating windows 48 and 49 for cooling also see paragraph 39).
In regards to claim 16. Takeda discloses The cooling device according to claim 1, Takeda further discloses wherein the hand-held power tool is configured as an angle grinder (see fig. 2 and parag 4).
In regards to claim 17. Takeda discloses The cooling device according to claim 3, Takeda further discloses wherein the sealing element is configured as a single piece with the housing (element 61 is a single piece within the housing 4).
In regards to claim 22. Takeda discloses The cooling device according to claim 1, Takeda further discloses an air outlet opening(25k or 26j), wherein the first airflow is further guided from the side of the housing opposite the first air inlet opening along the main direction of extent of the housing to the air outlet opening (the air flow is illustrated in at least fig. 2 the airflow paths are 25a-k and 26a-j both of which have a portion guiding the air away from the inlet to a side of the housing opposite the inlets and then along the main direction of extent of the housing to the air outlets).
In regards to claim 23. Takeda discloses The cooling device according to claim 1, Takeda further discloses wherein the first air inlet opening is defined in a first lateral side of the housing (side of housing with openings 48), and the side of the housing opposite the first air inlet opening is a second, opposite, lateral side of the housing (side of housing with openings 49 illustrated as opposite in fig. 2).
In regards to claim 15. Takeda discloses A hand-held power tool, comprising: an electronically commutated drive unit (6); and a cooling device (see at least elements 20, 25, 48, 49), including: a first air guide channel (25) configured to guide a first airflow (air in airflow path 25), and a first air inlet opening (48) configured to guide the first airflow into a housing (4) of the hand-held power tool, the first airflow guided by the first air inlet opening and the first air guide channel (the air inlet openings 48 and guide channel section 25a) such that the first airflow extends from the first air inlet opening in a direction substantially perpendicular to a main direction of extent of the housing (illustrated in fig. 2 the airflow from the air inlets 48 to the channel section 25a would be perpendicular to the main extent of the tool before the airflow changes into channel sections 25b, 25c, and 25d) to a side of the housing (front side by opening 3c) that faces away from the first air inlet opening (illustrated in at least fig. 1 outlet 3c faces away from inlet 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Matsushita (U.S. 2017/0239804).
In regards to claim 13. Takeda discloses The cooling device according to claim 4, Takeda further discloses wherein the electronics unit has a cooling element (heat dissipation structure see at least paragraph 35) configured to cool the electronics unit (see at least paragraph 35, switching elements 66 include heat dissipation structure for cooling).
Matsushita teaches wherein the cooling element is a cooling fin (element 228 see at least fig. 13 and 16).
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the generic cooling structure of Takeda for the cooling fins of Matsushita. One having ordinary skill in the art would have been motivated to make this modification since Matsushita states in paragraph 113 that the fins are specifically for cooling the control substrate as such one would have expected that the cooling fins would perform equally as well as the cooling structure of Takeda. Therefore it would have been obvious to substitute one known structure of cooling electronics for another known structure to perform the same function of cooling. 
Allowable Subject Matter
Claims 10, 12, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed invention. The prior art does not specifically disclose a separating element extending perpendicular to the extent of the housing for separating the guide channel. Claim 21 always requires a larger portion of the guide channel to extend across the  perpendicular to the extent of the tool. Claim 12 depends from claim 10. 
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant argues that Takeda does not disclose a tool configured such that the airflow is guided substantially perpendicular to the main extent of the housing, this is not persuasive since the in air inlet at the first portion of the airflow is directed in a direction perpendicular to a main extent of the housing. The structural limitation of the actual guide channel being perpendicular is not claimed until claims 10 and 21 which as now amended would overcome the art of record and are such indicated as allowable. However claims 1 and 15 have not specific language other than airflow direction which as stated above is met by the inlet openings, which direct the airflow perpendicular, which meets the limitations of the claim.  Thus the arguments are not persuasive and the rejection is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731